Citation Nr: 0939851	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  What initial evaluation is warranted for diabetic 
retinopathy from January 2006?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




THE ISSUES
 
1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.
 
2.  What initial evaluation is warranted for diabetic 
retinopathy from January 2006?
 
 
REPRESENTATION
 
Appellant represented by:     Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel


INTRODUCTION
 
The Veteran served on active duty from July 1965 to June 
1968.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wilmington , Delaware 
.  A May 2005 rating decision continued the Veteran's current 
50 percent rating for PTSD.  A June 2006 rating decision 
granted service connection for diabetic retinopathy and 
assigned an initial noncompensable evaluation, effective 
January 2006.
 
 
FINDINGS OF FACT
 
1.  The Veteran's PTSD is not manifested by occupational and 
social impairment due to deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.
 
2.  The Veteran's early, slight, diabetic retinopathy is 
manifested by an uncorrected visual acuity of 20/20 in each 
eye.
 
 
CONCLUSIONS OF LAW
 
1.  The requirements for an evaluation higher than 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).
 
2.  The requirements for an initial compensable evaluation 
for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, 
Diagnostic Code 6079.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A May 2008 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  Further, following issuance of 
the May 2008 letter, the claims were reviewed on a de novo 
basis, as shown in the June 2008 supplemental statement of 
the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims via the presentation of pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Thus, the Board may 
address the merits of the appeal.
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
PTSD
 
Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the Veteran's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.  The global 
assessment of functioning score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-
IV.  An assigned global assessment of functioning score is 
not controlling but is a relevant factor in determining an 
appropriate rating.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield , 21 
Vet. App. 505 (2007).  The analysis of the Veteran's claims 
in this decision is, therefore, undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.
 
Analysis
 
Historically, a May 1999 rating decision granted entitlement 
to service connection for PTSD with an initial rating of 30 
percent, effective April 1999.  On appeal, a December 2001 
rating decision assigned a 50 percent rating retroactive to 
April 1999.  The Veteran's current claim was received in 
January 2005.
 
The preponderance of the probative evidence shows the 
Veteran's pathology due to PTSD does not meet or approximate 
the criteria for a 70 percent rating.  There has been a 
consistent absence of such significant symptoms such as 
suicidal or homicidal ideation, or obsessional rituals that 
impact the ability to function independently.  As set forth 
below, the exacerbations of his symptomatology generally 
occur secondary to non-compliance with prescribed 
medications.
 
Applicable rating criteria provide that, PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.
 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent. 
 Id.
 
A March 2005 VA examination report notes the examiner 
conducted a review of the claims file, which showed the 
Veteran had not had any hospitalizations for mental health 
reasons, and he was not involved in any group therapy.  The 
Veteran noted he did not want to be labeled as "crazy," so 
he was seeing a therapist individually.  The examiner noted 
the Veteran had been married since 1974, and he had two adult 
children.  He worked for Chrysler for 33 years until 2004, 
when he retired.  He spent his time working around the house 
and in the yard, and he enjoyed hunting and fishing.  He 
reported having been jailed about four years prior to the 
examination, but he did not desire to discuss it.  The only 
information he shared was that he had a confrontation with a 
police officer.  His primary complaint was he had vivid 
dreams or nightmares that did not make any sense to him.
 
Mental status examination revealed that the Veteran 
maintained appropriate eye contact, and he communicated 
effectively.  Thought process was logical and goal oriented, 
and there were no indications of hallucinations or 
delusions.  He denied suicidal thoughts or plans, but he 
admitted he had several passive homicidal thoughts.  His 
short- and long-term memory were intact, and he managed his 
activities of daily living.  The examiner noted the Veteran 
to have some obsessions but no indication of compulsions.  He 
had not experienced any panic attacks, and his sleep varied 
from four to eight hours a night, but it was often 
interrupted by vivid violent dreams.  He denied any use of 
illicit drugs or abuse of prescription medications.  He drank 
one can of beer a week.
 
Although the examiner assessed the Veteran's PTSD as severe 
in the Axis I diagnosis, he assessed it as moderate in his 
comments, where he noted the Veteran's chronic symptomatology 
as sleep disturbance, intrusive thoughts, violent nightmares, 
and difficulty controlling anger.  The Veteran was reported 
to avoid crowds and loud noises.  The examiner found that he 
was quite confrontational with others, including law 
enforcement.  The examiner considered the Veteran's poor 
ability to manage his anger and conflict as a major obstacle 
to both his ability to maintain gainful employment and to 
long-lasting social relationships.  The examiner assigned 
a global assessment of functioning score as 20 because of 
those factors, even though he noted the Veteran had not acted 
out physically towards others.
 
A global assessment of functioning score of 20 is at the top 
end of the range, 11 to 20, and indicates either a gross 
impairment in communication; or, the presence of some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent).  The global 
assessment of functioning score represents a snapshot of the 
time at which it is assigned.  Significantly, the totality of 
the evidence shows the Veteran has not manifested symptoms 
that would support an increased rating based solely on that 
isolated score.  

For example, at a January 2005 mental health initial 
assessment the Veteran reported dreams involving running and 
hiding.  Reportedly the dreams were so violent his wife was 
unable to sleep in the bed.  They had allegedly occurred 
nightly over the prior two to three years.  One nightmare 
involved his wanting to murder his boss.  The Veteran noted 
that he did not get along with his boss because he was a 
racist, but he was fearful he had actually killed him.  The 
Veteran stated that he became upset easily and got hyper.  
Another dream involved him as a prisoner of war where people 
tried to get him to talk, and were raping him.  The Board 
notes that the Veteran was never a prisoner of war.  Despite 
these dreams the examiner found that the Veteran was fully 
oriented and he was dressed neat and clean.  He was pleasant 
and cooperative.  No mental abnormalities were noted, but he 
was very concerned about the vividness of the nightmares and 
the increase in frequency.  The examiner assigned a global 
assessment of functioning score as 65, which is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia).  
Subsequent entries support this as the Veteran's consistent 
disability picture.
 
Of significant interest in determining the appropriate rating 
for the Veteran is that the January 2005 entry noted the 
Veteran's marriage of 20+ years.  He had experienced some 
marital discord but they had worked through it, and he had a 
good relationship with his children.  He also had friends 
with whom he hunted and fished, rather than enjoying those 
pursuits in isolation.  All of these factors auger against a 
70 percent rating, part of which addresses the absence of the 
ability to maintain meaningful relationships, as opposed to 
impaired ability.
 
The Veteran had to cope with two significant stressors during 
2006 and part of 2007.  His wife moved out and they were 
separated until they reconciled, and she was later diagnosed 
with breast cancer.  A February 2006 entry noted the stress 
of the former contributed to short-term memory loss.  The 
therapist assured the Veteran his reaction under stress was 
natural and that he should comply with his medications.  The 
treatment records note the Veteran adjusted to his separation 
from his wife and pursued a course of action that contributed 
to their eventual  reconciliation.  
 
A March 2007 outpatient entry notes the Veteran reported 
increased symptoms of irritability and anxiety.  The examiner 
noted he had run out of his Sertraline and had stopped taking 
his Zoloft.  The Veteran recognized the connection.  The 
examiner reordered the medications and also encouraged the 
Veteran to reconsider entering therapy.
 
An August 2007 entry noted the Veteran's medications as 
Sertraline, Simvastatin, and Trazadone.  It also noted the 
Veteran had experienced increased irritability and anger due 
to poor compliance with his medications.  The August 2007 
entry described a confrontation the Veteran had with a mental 
health receptionist when he misidentified her as someone 
involved with his claim.  The examiner explained to the 
receptionist that, while the Veteran could come on strong or 
confrontational, when something was explained to him, he 
calmed down and accepted the situation.  When the examiner 
mentioned the confrontation to the Veteran, he responded that 
he had already apologized to the receptionist, but the 
examiner explained it was best he included it in his report.  
The Veteran accepted that explanation.  The examiner 
concluded the entry by noting a history for a 1994 brain 
surgery to remove a pituitary tumor, and that some of the 
Veteran's actions or symptoms are seen in individuals with 
some form of head injury.  The examiner noted the possible 
connection needed further explorations.  In the absence of  
medical evidence that clearly separate the symptoms of 
different pathologies, however, the Board must consider all 
of the Veteran's symptoms as secondary to his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 
3.102 (2003).
 
A November 2007 entry noted the Veteran's wife had moved back 
in with him, and they were coping with her breast cancer.  
The Veteran, while worried, expressed confidence they could 
get through it together.  The therapist discussed how he 
could manage his anger appropriately, and he was receptive.  
The therapist noted the Veteran had his explosive moments but 
his impulse control was intact.  He reminded the Veteran to 
comply with his regimen of Sertraline.
 
A January 2008 entry noted some mild to moderate depression 
but no suicide or homicide ideation or hallucinations.  
Further, the Veteran reported enjoying playing with his 
eight-month-old grandson.  Other mental health entries note 
the Veteran had a close friend with whom he communicates 
daily.  
 
The preponderance of the evidence shows the 50 percent rating 
criteria to capture essentially all of the Veteran's chronic 
symptomatology.  Further, the Board finds that, while 
apparently impaired situationally, as shown by anger 
outbursts or "explosive moments," his impulse control is 
generally intact-especially when he complies with his 
medications.  Notably, problems with impulse control is the 
only criterion from the 70 percent criteria he has 
manifested.  None of the others are shown.  Thus, the Board 
finds the Veteran's PTSD more nearly approximates the current 
50 percent rating than a higher rating.  38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411.  The benefit sought on 
appeal is denied.
 
Diabetic Retinopathy
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's retinopathy.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.
 
The Veteran's claim for this disorder was received in January 
2006-well before the effective date of December 2008 for the 
revised rating criteria for eye disability.  See 73 Fed. Reg. 
66,544 (November 2008).  Thus, the prior criteria are 
applicable to his claim.  Eye disorders are rated on the 
basis of visual acuity.  See 38 C.F.R. § 4.84a (2007).  The 
rating criteria provide that if both eyes have visual acuity 
of 20/40 or better, the rating is noncompensable.  38 C.F.R. 
§ 4.84a, Table V (2007).
 
Analysis
 
A March 2006 examination report notes the Veteran's history 
was remarkable for a five to ten year history of type 2 
diabetes which the Veteran reported was under good control.  
His ocular history was unremarkable, and the Veteran noted he 
saw a private provider for his eyes.  A March 2006 report 
from that provider noted no ocular manifestations of the 
diabetes as of December 2005, there was borderline open angle 
glaucoma, and that the Veteran should get a dilated 
examination at least yearly.
 
The VA examination report notes the Veteran's entering visual 
acuities without glasses as 20/20 in each eye.  Pupils were 
equal, round, reactive to light, and there was no afferent 
pupillary defect.  Extraocular muscles and confrontation 
visual fields were full and intact.  The examiner conducted a 
full dilated examination and noted that there may be some 
very mild nonproliferative diabetic retinopathy by way of one 
dot hemorrhage in each eye.  Otherwise the retina were 
healthy and unremarkable.  There were no holes, tears, or 
detachment of the retina.  The examiner diagnosed ametropic 
refractive error with best visual acuity of 20/20 in each eye 
without glasses.
 
In light of the above findings, the Veteran's diabetic 
retinopathy more nearly approximates a noncompensable rating, 
and it has manifested at that rate the entire appeal period.  
38 C.F.R. §§ 4.1, 4.7, 4.84a, Table V.  There is no factual 
basis to assign an initial compensable rating.  The benefit 
sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
 
ORDER
 
Entitlement to an increased rating for PTSD is denied.
 
Entitlement to an initial compensable rating for diabetic 
retinopathy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


